          Case 7:20-cv-05629-CS Document 16 Filed 08/19/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WHEEL CHOICE, LLC,

                                  Plaintiff,

                      -against-                                       20-CV-05629 (CS)

 SAINTY GROUP (U.S.A.), INC., JIANGSU                                      ORDER
 SAINTY MACHINERY and IMP. & EXP. CO.
 LTD, and CHOICE AUTO, INC.,

                                  Defendants.

CATHY SEIBEL, United States District Judge:

       To obtain injunctive relief, Plaintiff is required to show “that [it] is likely to suffer

irreparable injury in the absence of an injunction” Salinger v. Colting, 607 F.3d 68, 79-80 (2d

Cir. 2010). Irreparable injury is “an injury that is not remote or speculative but actual and

imminent, and for which a monetary award cannot be adequate compensation.” Dexter 345 Inc.

v. Cuomo, 663 F.3d 59, 63 (2d Cir. 2011) (quoting Tom Doherty Assocs. v. Saban Entertainment,

Inc., 60 F.3d 27, 37 (2d Cir. 1995). Here, Plaintiff has presented evidence that the sales it seeks

to enjoin occurred in June and November 2019 (Doc. 14, Ex. 7, 9), but has not presented

evidence of “imminent” conduct.

       Plaintiff is therefore requested to supplement its application by August 26, 2020. Plaintiff

is further directed to serve its Amended Complaint and other motion papers on Defendants by

overnight express as well as email by August 21, 2020.
         Case 7:20-cv-05629-CS Document 16 Filed 08/19/20 Page 2 of 3




SO ORDERED.

Dated:   August 19, 2020
         White Plains, New York

                                                  CATHY SEIBEL
                                             United States District Judge




                                      2
     Case 7:20-cv-05629-CS Document 16 Filed 08/19/20 Page 3 of 3




                 DEFENDANTS AND SERVICE ADDRESSES

1. Town of New Windsor
   Town Attorney
   555 Union Avenue
   New Windsor, New York 12553

2. Detective Frank Volpe, Badge No. 137
   Town of New Windsor Police Department
   555 Union Avenue
   New Windsor, New York 12553

3. Detective Kevin Moore, Badge No. 77
   Town of New Windsor Police Department
   555 Union Avenue
   New Windsor, New York 12553
